--------------------------------------------------------------------------------

Exhibit 10.1



Amended and Restated Employment Agreement
 
This Amended and Restated Employment Agreement (the “Amended Agreement”) is made
between Century Communities, Inc., a Delaware corporation (the “Company”), and
Dale Francescon (the “Executive”), effective as of October 25, 2018 (“Effective
Date”).
 
R e c i t a l s
 
Whereas, the Company has employed the Executive as its Co-Chief Executive
Officer pursuant to an Amended and Restated Employment Agreement dated as of May
11, 2016 (the “Prior Agreement”), who further serves as Chairman of the
Company’s Board of Directors;
 
Whereas, the Company and the Executive desire to modify the Prior Agreement and
accordingly fully amend and restate the Prior Agreement pursuant to this Amended
Agreement;
 
Now, Therefore, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree that the Prior
Agreement is hereby amended and restated in its entirety to provide the
following:
 
1.             General.  The parties agree that, subject to the terms hereof,
the Executive shall continue to serve as Co-Chief Executive Officer of the
Company and Chairman of its Board of Directors, after the Effective Date hereof
in accordance with the terms and conditions set out in this Amended Agreement.
 
2.             Employment, Duties and Agreements.  The Company hereby agrees to
continue to employ the Executive as its Co-Chief Executive Officer and Chairman
of its Board of Directors at a location in Greenwood Village, Colorado, and the
Executive hereby accepts such position and agrees to continue to serve the
Company in such capacities on a full-time basis during the employment period
fixed by Section 4 below (the “Employment Period”).  With the Executive’s
consent, the Executive shall also be appointed as Co-Chief Executive Officer of
each of the principal, direct and indirect operating subsidiaries of the
Company, and may also be appointed to other positions with the Company
consistent with his leadership role as Co-Chief Executive Officer of the
Company.
 
(a)          The Executive shall have such duties and responsibilities as are
consistent with the Executive’s position and as may be reasonably assigned by
the Company’s Board of Directors (the “Board”) from time to time.  During the
Employment Period, the Executive shall be subject to, and shall act in
accordance with, all reasonable instructions and directions of the Board and all
applicable policies and rules of the Company.
 
(b)          During the Employment Period, excluding any periods of paid time
off to which the Executive is entitled, the Executive shall devote substantially
his full working time and efforts to the performance of his duties and
responsibilities hereunder and shall endeavor to promote the business and best
interests of the Company.
 

--------------------------------------------------------------------------------

(c)          During the Employment Period, the Executive shall not engage in any
business activity other than on behalf of the Company without the express prior
written approval of the Board.  It will not be a violation of this exclusivity
provision for the Executive to (i) manage the Executive’s personal, financial
and legal affairs, (ii) acquire, invest, manage, construct, develop, and dispose
of the Executive’s investments in apartments for-rent, multi-family properties,
and non-residential real estate, directly or indirectly in any capacity,
provided such activities do not take a material amount of the Executive’s time
and do not interfere with the Executive’s duties and obligations to the Company,
or (iii) serve on charitable or civic boards or committees.
 
(d)          During the Employment Period, the Executive shall be nominated by
the Board for election as member of the Board at each annual meeting of
stockholders of the Company held during the Employment Period.  During the
Employment Period, the Executive may also be a member of the board of directors
of each principal operating subsidiary of the Company.
 
3.             Compensation.  As compensation for the agreements made by the
Executive herein and the performance by the Executive of his obligations
hereunder, during the Employment Period the Executive is entitled to receive the
following compensation:
 
(a)          The Company shall pay the Executive, pursuant to the Company’s
normal and customary payroll procedures, a base salary at the rate of $850,000
per annum (the “Base Salary”).  The Base Salary shall be reviewed at least
annually for possible increase (but not decrease) in the Company’s sole
discretion, as determined by the Compensation Committee of the Board (the
“Compensation Committee”); provided, however, that the Executive shall be
entitled to any annual cost-of-living increases in Base Salary that are granted
to senior executives of the Company generally.  Any increase in Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Amended Agreement.  The term “Base Salary” as utilized in this Amended
Agreement shall refer to Base Salary as so adjusted.
 
(b)          In addition to the Base Salary, the Executive shall be eligible to
earn, for each fiscal year of the Company ending during the Employment Period,
an annual cash performance bonus (an “Annual Bonus”) under the Company’s bonus
plan or plans applicable to senior executives.  The amount of the Annual Bonus
and the performance goals applicable to the Annual Bonus for any applicable year
during the Employment Period shall be determined in accordance with the terms
and conditions of said bonus plan as in effect from time to time with a
threshold Annual Bonus opportunity equal to at least 87.5% of Base Salary (the
“Threshold Bonus”), a target Annual Bonus opportunity equal to at least 175% of
Base Salary (the “Target Bonus”) and a maximum Annual Bonus opportunity equal to
at least 350% of Base Salary (the “Maximum Bonus”).  The terms and conditions of
any such bonus plan shall be determined by the Compensation Committee in its
sole discretion, except that the Threshold Bonus, Target Bonus and Maximum Bonus
cannot be decreased from the levels set forth above, although they may be
increased.  Any Annual Bonus shall be paid on or before March 15th of each
calendar year immediately following the year in which compensation is earned in
accordance with the applicable plan.
 
2

--------------------------------------------------------------------------------

(c)          Pursuant to the Century Communities, Inc. 2017 Omnibus Incentive
Plan, as amended from time to time or such predecessor or successor plan (the
“Incentive Plan”), the Company has granted and may in the future grant to the
Executive certain equity awards (collectively and including awards substituted
therefor covering the securities of a successor company, the “Equity Awards”),
including, without limitation, restricted shares of the Company’s common stock
(the “Restricted Stock”), restricted stock units that are to be settled with
shares of the Company’s common stock (the “RSUs”), performance-based awards that
are to be settled with RSUs, and performance awards in the form of performance
share units (“PSUs”).  The terms and conditions of the Equity Awards are and
shall be set forth in an award agreement(s) entered into by the Company and the
Executive in the form adopted by the Board or the Compensation Committee, as
applicable, or as documented in minutes of meetings or consents of the Board or
Compensation Committee and communicated to the Executive within five (5) days
after any such term or condition is adopted (each, an “Equity Agreement,” and
collectively, the “Equity Agreements”), as modified by the terms hereof.
 
(d)          During the Employment Period, (i) the Executive shall be eligible
to participate in all other incentive plans, practices, policies and programs,
and all savings and retirement plans, policies and programs, in each case that
are applicable generally to senior executives of the Company; (ii) the Executive
and the Executive’s eligible family members and other qualified dependents shall
be eligible for participation in the welfare benefit plans, practices, policies
and programs (including, if applicable, medical, dental, vision, disability,
employee life, group life and accidental death insurance plans and programs)
maintained by the Company for its senior executives; (iii) the Company shall
reimburse the Executive up to $2,500 per month for premiums paid by or on behalf
of the Executive for term life insurance coverage on the Executive’s life; (iv)
the Executive shall be entitled to a $2,500 per month automobile and cell phone
allowance; and (v) the Executive shall be entitled to such fringe benefits and
perquisites as are provided or maintained by the Company to and for its senior
executives from time to time, in accordance with the policies, practices, and
procedures of the Company.
 
(e)          During the Employment Period, the Executive shall be entitled to
personal time off in accordance with the Company’s policies and practices that
are applicable to the Company’s senior executives.
 
(f)          During the Employment Period, the Company shall maintain (i) a
directors’ and officers’ liability insurance policy, or an equivalent errors and
omissions liability insurance policy, including fiduciary coverage, and (ii) an
employment practices liability insurance policy.  Each such policy shall cover
the Executive with scope, exclusions, amounts, and deductibles no less favorable
to the Executive than those applicable to the Company’s senior executives and
directors on the Effective Date, or any more favorable terms as may be available
in the future to any other director or senior executive officer of the Company,
while the Executive is employed with the Company and thereafter until the sixth
(6th) anniversary of the Executive’s Scheduled Termination Date (as defined in
Section 4)  or other Date of Termination (as defined in Section 5(b)). 
Moreover, during the Employment Period and thereafter, the Company shall comply
with the terms of its (i) bylaws with respect to indemnification of the
Executive, and (ii) that certain indemnification agreement between the Company
and the Executive dated as of April 30, 2013 and shall not repeal or modify the
indemnification provisions contained therein in any manner that would adversely
affect any right or protection of the Executive thereunder.
 
3

--------------------------------------------------------------------------------

(g)          The Company shall reimburse the Executive for all reasonable
business expenses upon the presentation of statements of such expenses in
accordance with the Company’s policies and procedures now in force or as such
policies and procedures may be modified with respect to all senior executives of
the Company.
 
(h)          The Company shall pay or the Executive shall be reimbursed for
reasonable and documented attorneys’ fees and costs incurred by the Executive in
connection with the negotiation, drafting and review of this Amended Agreement
up to $25,000, provided that any such payment will be made on or before December
31, 2018.
 
4.            Employment Period.  For purposes of this Amended Agreement, the
Employment Period shall commence on the Effective Date and terminate on the
fifth (5th) anniversary of the Effective Date (the “Initial Term”), provided
that on the fifth (5th) anniversary of the Effective Date and on each
anniversary thereafter, the Employment Period shall automatically be extended
for additional one-year periods unless either party provides the other party
with notice of non-renewal at least ninety (90) days before any such anniversary
(the anniversary date on which the Employment Period terminates shall be
referred to herein as the “Scheduled Termination Date”).  Notwithstanding the
foregoing, the Executive’s employment hereunder may be terminated during the
Employment Period prior to the Scheduled Termination Date upon the earliest to
occur of any one of the following events (at which time the Employment Period
shall be terminated):
 
(a)          Death.  The Executive’s employment hereunder shall terminate upon
his death.
 
(b)          Disability.  The Company shall be entitled to terminate the
Executive’s employment hereunder for Disability. For purposes of this Amended
Agreement, the term “Disability” shall mean the Executive’s inability by reason
of physical or mental illness to fulfill his obligations hereunder for one
hundred twenty (120) consecutive days or a total of one hundred eighty (180)
days in any twelve (12) month period which, in the reasonable opinion of an
independent physician selected by the Company or its insurers and reasonably
acceptable to the Executive or the Executive’s legal representative, renders the
Executive unable to perform the essential functions of his job, even after
reasonable accommodations are made by the Company.
 
(c)          Cause.  The Company may terminate the Executive’s employment
hereunder for Cause.  For purposes of this Amended Agreement, the term “Cause”
shall mean:
 
(i)          conviction (or a plea of nolo contendere) by the Executive to a
felony;
 
(ii)         acts of fraud, dishonesty or misappropriation committed by the
Executive and intended to result in substantial personal enrichment at the
expense of the Company;
 
(iii)       willful misconduct by the Executive in the performance of the
Executive’s material duties required by this Amended Agreement which is likely
to materially damage the financial position or reputation of the Company, which
is not cured within thirty (30) days following receipt by the Executive of a
Notice of Termination (as defined under Section 5 below) from the Company; or
 
4

--------------------------------------------------------------------------------

(iv)      a material breach of this Amended Agreement by the Executive which is
likely to materially damage the financial position or reputation of the Company
and which is not cured within thirty (30) days following receipt by the
Executive of a Notice of Termination (as defined under Section 5 below) from the
Company.
 
The foregoing is an exclusive list of the acts or omissions that shall be
considered Cause.  Notwithstanding the foregoing, the termination of the
Executive shall not be deemed to be for Cause unless and until: (A) the Board
shall have provided the Executive with a Notice of Termination (as defined in
Section 5 below) specifying in detail the basis for the termination of
employment for Cause and the provision(s) under this Amended Agreement on which
such termination is based, and (B) in the case of subsections (iii) and (iv)
above, the Executive shall have had the opportunity to cure such breach within
the time period specified, and (C) in all cases where Cause is alleged, the
Executive shall have had a reasonable opportunity to prepare and present his
case to the full Board (with the assistance of his own counsel) before any
termination for Cause is finalized by a vote of a majority of the Board,
including a majority of independent directors (not including the vote of the
Executive).
 
For purposes of this Amended Agreement, no act or failure to act of the
Executive shall be willful or intentional if performed in good faith with the
reasonable belief that the action or inaction was in the best interest of the
Company.  In addition, nothing herein shall limit or otherwise prevent the
Executive from challenging judicially any determination of Cause as made by the
Board hereunder.
 
(d)          Without Cause.  The Company may terminate the Executive’s
employment hereunder during the Employment Period without Cause.  For purposes
of this Amended Agreement, a notice of non-renewal given by the Company as
provided in Section 4 above shall be treated as a termination of employment by
the Company without Cause.
 
(e)          For Good Reason.  The Executive may terminate his employment
hereunder for Good Reason.  For purposes of this Amended Agreement, “Good
Reason” shall mean:  (i) a material breach of this Amended Agreement by the
Company (including the Company’s withholding or failure to pay compensation when
due to the Executive, and including a violation of Section 13(i) below); (ii)
relocation of the Company’s headquarters or the primary location where the
Executive works to a location more than twenty-five (25) miles from the
Company’s office in Greenwood Village, Colorado as of the Effective Date; (iii)
a material reduction in the Executive’s titles, duties, authority, or
responsibilities, or the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties, or
responsibilities without the written consent of the Executive; (iv) a reduction
in the Executive’s annual Base Salary or Annual Bonus opportunity or other
compensation, as currently in effect or as may be increased from time to time,
including, but not limited to, elimination or reduction in the Executive’s
participation in the Incentive Plan for reasons other than those specified in
such plan; (v) the failure of the Company to nominate the Executive for election
as a member of the Board; (vi) the failure of the Company’s stockholders to
elect the Executive as a member of the Board; (vii) the removal of the Executive
as a member of the Board by the Company’s stockholders; (viii) the failure of
the Board to elect the Executive as its Chairman of the Board; or (ix)  the
failure by the Company to obtain a satisfactory agreement from any successor of
the Company requiring such successor to assume and agree to perform all
obligations under this Amended Agreement.  With respect to the acts or omissions
set forth in this Section 4(e), (A) the Executive shall provide the Board with a
Notice of Termination (as defined in Section 5 below) within ninety (90) days
after the initial existence of the circumstances constituting Good Reason
specifying in detail the basis for the termination of employment for Good Reason
and the provision(s) under this Amended Agreement on which such termination is
based, (B) the Company shall have thirty (30) days to cure the matters specified
in the notice delivered, and (C) if uncured, the Executive must terminate his
employment with the Company within ninety (90) days after the expiration of the
Company’s cure period in order for such termination to be considered to be for
Good Reason.
 
5

--------------------------------------------------------------------------------

(f)          Voluntarily.  The Executive may voluntarily terminate his
employment hereunder, without Good Reason, provided that the Executive provides
the Company with notice of his intent to terminate his employment at least
thirty (30) days in advance of the Date of Termination (as defined in Section 5
below).
 
(g)          Retirement.  The Executive may voluntarily terminate his employment
hereunder at any time by reason of Retirement.  For purposes of this Amended
Agreement, “Retirement” shall mean the Executive’s voluntary termination of his
employment upon satisfaction of the following conditions:  (i) the Executive has
reached (or will reach on the Date of Termination) the age of sixty (60) along
with at least twenty (20) years of employment with the Company (for purposes of
this Amended Agreement, it is agreed that the Executive’s employment with the
Company commenced on November 1, 2000); and (ii) the Executive provides the
Company with a Notice of Termination stating his intent to terminate his
employment due to Retirement at least ninety (90) days in advance of the Date of
Termination (as defined in Section 5 below).
 
5.             Termination Procedure.
 
(a)         Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive during the Employment Period
(other than a termination on account of the death of the Executive) shall be
communicated by a written “Notice of Termination” to the other party hereto in
accordance with Section 13(a) below.
 
(b)          Date of Termination.  “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated due to his Disability pursuant to
Section 4(b) above, on the date the Executive receives Notice of Termination
from the Company, (iii) if the Executive voluntarily terminates his employment
(other than for Good Reason), the date specified in the notice given pursuant to
Section 4(f) or Section 4(g) above, as the case may be, which shall not be less
than thirty (30) days after the Notice of Termination (or ninety (90) days in
event of Retirement), (iv) if the Executive terminates his employment for Good
Reason, the date specified in the notice given pursuant to Section 4(e) which
shall not be more than ninety (90) days after the expiration of the Company’s
cure period, and (v) if the Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given or any later date
(within thirty (30) days, or any alternative time period agreed upon by the
parties, after the giving of such notice) set forth in such Notice of
Termination (subject to the rights granted to the Executive under Section 4(c)
above).
 
6

--------------------------------------------------------------------------------

6.             Termination Payments.
 
(a)          Without Cause or for Good Reason, Including in Connection with a
Change in Control.  In the event the Employment Period terminates under this
Amended Agreement as a result of the Company terminating the Executive’s
employment without Cause (other than pursuant to Sections 4(a) or 4(b)) or the
Executive terminating his employment for Good Reason:
 
(i)          The Company shall pay or grant, as applicable, to the Executive,
upon the Date of Termination (or as otherwise provided below):
 
(A)          (i) the Executive’s unreimbursed business expenses and Base Salary
through the Date of Termination (to the extent not theretofore paid) (the
“Accrued Benefits”); and (ii) two (2) times the Executive’s Base Salary, in each
case payable in a lump sum (the “Base Severance”);
 
(B)          in lieu of any Annual Bonus under Section 3(b) for the fiscal year
in which the Executive’s employment terminates, a lump sum amount equal to the
greater of:  (i) two (2) times the Executive’s average Annual Bonus for the
three (3) completed fiscal years immediately preceding the Date of Termination;
or (ii) two (2) times the Executive’s potential Target Bonus for the year in
which the Date of Termination occurs (the “Base Incentive”);
 
7

--------------------------------------------------------------------------------

(C)          (i) any fully vested Equity Awards previously granted to the
Executive, if not then already delivered or paid, shall be delivered or paid to
the Executive on the Date of Termination; (ii) any Equity Awards that the
Executive would have been granted or would have received for the fiscal year in
which the Executive’s employment terminated as though his employment had not
terminated and assuming all conditions or parameters to such receipt at the
target level have been fully satisfied will be 100% vested and delivered or paid
to the Executive on the Date of Termination (or such later date promptly
following the date any conditions applicable to such awards have been
satisfied); (iii) with regard to Equity Awards held by the Executive as of the
Date of Termination not then based on performance, any such unvested Equity
Awards will be 100% vested and delivered or paid to the Executive on the Date of
Termination; and (iv) with regard to any Equity Awards held by the Executive as
of the Date of Termination the amount of which is based on the attainment of
specified levels of performance, the amount of such Equity Awards to be vested
and delivered to the Executive shall be equal to the greater of: (1) the amount
payable upon attainment of the target level for performance without proration of
any kind; or (2) if actual performance has exceeded the target level, the actual
performance achieved based on a proration of the original performance goals as
hereinafter described (but without proration based on the Executive’s actual
period of service). For purposes of subparagraph (iv), actual performance
achieved will be determined utilizing the Company’s cumulative financial results
from the beginning of the performance period through the last completed quarter
immediately prior to the Date of Termination (the “Measurement Period”).  The
actual performance for the Measurement Period will then be compared to
time-adjusted performance goals (at all levels) determined by multiplying the
performance goals for the original performance period by a fraction, the
numerator of which is the number of days in the Measurement Period and the
denominator of which is the total number of days in the original performance
period.  Each performance based Equity Award subject to this provision will be
calculated based on the performance measures, interpolation methods or other
criteria set forth in the particular Equity Agreement to determine if it will be
vested and paid at target or a higher level.  To the extent that the formula in
subparagraph (iv) cannot be applied to any performance based Equity Awards
because the performance goals cannot reasonably be pro-rated as indicated above,
then performance as of the Date of Termination will be calculated as set forth
in the applicable Equity Agreement in accordance with the termination provisions
thereof; and
 
(D)          any Annual Bonus(es) that the Executive earned for any fiscal
year(s) prior to the fiscal year in which the Executive’s employment terminated
to the extent that such Annual Bonus(es) had not yet been paid before the Date
of Termination.
 
Notwithstanding any provision of Section 6(a)(i)(C) above, (i) in lieu of any
Equity Award to be granted as a result of a termination under Section 6(a), but
not for any previously granted Equity Award, the Company may determine to pay
the Executive in cash the fair market value of such Equity Award as reasonably
determined by the Company based on the closing price of the Company’s common
stock on the Date of Termination if the Company determines that the grant of
such Equity Award is not then permissible under the Incentive Plan; and (ii) any
holding period requirement applicable to any Equity Award described in Section
6(a)(i)(C) above will continue to apply after the Date of Termination except in
the case of a Change in Control (as defined in Exhibit A attached hereto), in
which event any holding period requirements will be eliminated.
 
8

--------------------------------------------------------------------------------

(ii)         If the Executive timely elects continuation coverage under the
Company’s group medical plan for the Executive and his covered dependents
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), and Section 601 of the Employee Retirement Income Security Act of 1974,
as amended (which provisions are commonly known as “COBRA”), in accordance with
ordinary plan practices, the Company shall pay, for up to eighteen (18) months,
that portion of the COBRA premium payable by the Executive that is in excess of
the premium payable by the Executive for the level of coverage the Executive and
his covered dependents are enrolled in the Company’s group medical plan at the
Date of Termination, to the extent permitted under the terms of the Company’s
medical plan; provided, however, that if the Executive and his covered
dependents become eligible to receive comparable medical benefits under another
employer provided plan, the Company’s obligation to make COBRA payments
described herein shall be terminated.  Unless direct payment by the Company of
such COBRA payments is permitted by applicable law, the Executive shall pay the
full cost of the premiums for such coverage, as determined and set under the
then current practices of the Company, on the first day of each month such
coverage is provided and the Company shall reimburse the Executive the excess,
if any, of the amount the Executive pays for COBRA continuation coverage above
the amount of the applicable premium that the Executive would have paid for
comparable coverage if he had remained an executive officer of the Company
during the period such coverage is provided (the “Reimbursement Amounts”).  Any
Reimbursement Amounts to be paid by the Company to the Executive under this
Section 6(a)(ii) shall be made on the tenth (10th) day of each month the
Executive pays the amount required by this Section 6(a)(ii) for COBRA
continuation coverage, commencing on the first such date immediately following
the effective date of the Release under Section 6(a)(vi) (the “First
Reimbursement Date”), and any installment of the Reimbursement Amount that would
have otherwise been paid prior to the First Reimbursement Date shall instead be
accumulated and paid on the First Reimbursement Date.  To the extent the
Executive is precluded from participation in the Company’s medical plan due to
Medicare eligibility and/or requirements to enroll in Medicare, the Executive
will receive the monthly COBRA subsidy amount for the balance of the COBRA
continuation period.  The Executive shall promptly notify the Company of any
changes in his eligibility for medical benefits coverage.
 
(iii)       To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive as of the Date of Termination under any plan, program, policy, practice,
contract, or agreement of the Company and its affiliates (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
 
(iv)      If the Date of Termination under this Section 6(a) occurs within six
(6) months preceding or within twenty-four (24) months following a Change in
Control, the Company shall, in lieu of the payment provided for in subsection
6(a)(i)(B) above), pay the Executive an amount equal to the greater of:  (A)
three (3) times Executive’s potential Target Bonus for the year in which the
Date of Termination occurs; or (B) three (3) times the Executive’s average
Annual Bonus for the three (3) completed fiscal years immediately preceding the
Date of Termination.  In addition, the Company shall pay the Executive three (3)
times the Executive’s Base Salary in a lump sum in lieu of the payment provided
for in subsection 6(a)(i)(A) above.  For purposes of this Amended Agreement,
“Change in Control” shall have the meaning specified on Exhibit A attached
hereto.
 
9

--------------------------------------------------------------------------------

(v)        For the avoidance of doubt, upon a termination of the Employment
Period by the Company without Cause or by the Executive for Good Reason, the
Executive shall not be entitled to any other compensation or benefits not
expressly provided for in this Section 6(a), regardless of the time that would
otherwise remain in the Employment Period had the Employment Period not been
terminated without Cause or for Good Reason.  The Company shall have no
additional obligations under this Amended Agreement except as provided in this
Section 6(a), any vested benefits under any tax qualified pension plans of the
Company, and continuation of health insurance benefits on the terms and to the
extent required by COBRA or such other analogous legislation as may be
applicable to the Executive.
 
(vi)       The payments and benefits provided under this Section 6(a), other
than the Accrued Benefits described in Section 6(a)(i)(A) and the Other Benefits
under Section 6(a)(iii), are subject to and conditioned upon: (A) the Executive
executing a timely and valid release of claims (“Release”) in the form attached
hereto as Exhibit B (but reflecting any subsequent changes in applicable law as
provided therein) waiving all claims the Executive may have against the Company,
it successors, assigns, affiliates, executives, officers and directors; (B) the
Executive delivering the executed Release to the Company within twenty-one (21)
days following the Date of Termination (the “Release Period”); (C) such Release
and the waiver contained therein becoming effective; and (D) the Executive’s
compliance with the restrictive covenants contained in Sections 9 and 10 of this
Amended Agreement.  In the event that the Release Period spans two of the
Executive’s taxable years, the payments and benefits provided under this Section
6(a), other than the Accrued Benefits described in Section 6(a)(i)(A) and the
Other Benefits under Section 6(a)(iii), must be made in the second of the two
taxable years.  In the event that payments are made hereunder prior to the
execution of the Release and the Executive does not execute the Release in the
time and manner set forth herein, the Executive shall promptly pay to the
Company, together with interest from the date of payment to the date of
repayment at the prime rate, such amounts or the value of such benefits so
received.
 
(b)          Voluntary or for Cause.  If the Executive’s employment is
terminated during the Employment Period by the Executive other than for Good
Reason and other than by reason of Retirement or by the Company for Cause, then
the Company shall pay the Executive upon the Date of Termination the Accrued
Benefits and the Other Benefits and any benefits or compensation provided under
the Equity Agreements shall be paid in accordance with such agreements.  Except
as provided in this Section 6(b) or with respect to any vested benefits under
any tax qualified pension plans of the Company and the continuation of health
insurance benefits on the terms and to the extent required by COBRA or any other
analogous legislation as may be applicable to the Executive, the Company shall
have no additional obligations under this Amended Agreement.  Notwithstanding
anything herein to the contrary, the Executive will not be required to execute a
Release to receive the payments and benefits under this Section 6(b).
 
10

--------------------------------------------------------------------------------

(c)          Death, Disability, or Retirement.  If the Executive’s employment is
terminated during the Employment Period as a result of the Executive’s death, by
the Company for Disability or by the Executive by reason of Retirement, then:
 
(i)          The Company shall pay or grant, as applicable, the Executive or the
Executive’s estate, as the case may be, within thirty (30) days following the
Date of Termination (or otherwise as provided below):
 
(A)          the Accrued Benefits and Other Benefits;
 
(B)          Equity Awards held by the Executive on the Date of Termination
shall be vested, delivered and paid in the same manner as provided in Section
6(a)(i)(C)(i), (iii) and (iv), except that (i) once the amount of each
performance based Equity Award is determined under Section 6(a)(i)(C)(iv), the
amount to be vested or delivered will be further reduced based on a fraction,
the numerator of which is the number of days the Executive was employed in the
fiscal year in which the Executive’s employment terminated and the denominator
of which is the total number of days in such fiscal year, and, to the extent the
performance period related to an Equity Award is in excess of a single fiscal
year, this calculation shall be based on a numerator which is the number of days
the Executive was employed in the performance period and the denominator which
is the total days in the performance period; and (ii) in the event of
Retirement, the Executive shall continue to vest and be paid for any performance
based Equity Awards in accordance with the terms in place for the performance
based Equity Awards as if his Retirement had not occurred;
 
(C)          in lieu of any Annual Bonus under Section 3(b) for the fiscal year
in which the Executive’s employment terminates, a lump sum amount equal to the
Annual Bonus that would have become payable in cash to the Executive for that
fiscal year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Board following completion of the
performance year and paid at the time specified in the applicable plan),
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed in such fiscal year and the denominator of which is the
total number of days in such fiscal year; and
 
(D)          any Annual Bonus(es) that the Executive earned for any fiscal
year(s) prior to the fiscal year in which the Executive’s employment terminated
to the extent that such Annual Bonus(es) had not yet been paid before the Date
of Termination.
 
Notwithstanding any provision of Section 6(c)(i)(B) above, in lieu of any Equity
Award to be granted pursuant to Section 6(c)(i)(B) as a result of a termination
under Section 6(c), but not for any previously granted Equity Award, the Company
may determine to pay the Executive in cash the fair market value of such Equity
Award as reasonably determined by the Company based on the closing price of the
Company’s common stock on the Date of Termination if the Company determines that
the grant of such Equity Award is not then permissible under the Incentive Plan.
 
11

--------------------------------------------------------------------------------

(ii)          If the Executive or his covered dependents timely elect COBRA
continuation coverage under the Company’s group medical plan, in accordance with
ordinary plan practices, the Company shall pay that portion of the COBRA premium
payable by the Executive or such covered dependents that is in excess of the
premium payable by the Executive for the level of coverage the Executive and
such covered dependents are enrolled in the Company’s group medical plan at the
Date of Termination for up to the maximum COBRA continuation period following
the Date of Termination, to the extent permitted under the terms of the
Company’s medical plan; provided, however, that if the Executive becomes
eligible to receive comparable medical benefits under another employer provided
plan, then the Company’s obligation to make COBRA payments described herein
shall be terminated.  Unless direct payment by the Company of such COBRA
payments is permitted by applicable law, the Executive or covered dependent
shall pay the full cost of the premiums for such coverage, as determined and set
under the then current practices of the Company, on the first day of each month
such coverage is provided and the Company shall reimburse the Executive or
covered dependent the excess, if any, of the amount the Executive or covered
dependent pays for COBRA continuation coverage above the amount of the
applicable premium that the Executive would have paid for comparable coverage if
he had remained an executive officer of the Company during the period such
coverage is provided.  Any such Reimbursement Amounts to be paid by the Company
to the Executive or covered dependent under this Section 6(c)(ii) shall be made
on the tenth (10th) day of each month the Executive pays the amount required by
this Section 6(c)(ii) for COBRA continuation coverage, and, if applicable,
commencing on the First Reimbursement Date, and any installment of the
Reimbursement Amount that would have otherwise been paid prior to the First
Reimbursement Date shall instead by accumulated and paid on the First
Reimbursement Date.  To the extent the Executive or covered dependent is
precluded from participation in the Company’s medical plan due to Medicare
eligibility and/or requirements to enroll in Medicare, the Executive or covered
dependent will receive the monthly COBRA subsidy amount for the balance of the
COBRA continuation period.  The Executive or covered dependent shall promptly
notify the Company of any changes in his or her eligibility for medical benefits
coverage.
 
(iii)          The Company shall have no additional obligations under this
Amended Agreement except as provided in this Section 6(c), or pursuant to the
terms of the Equity Agreements, and except for any vested benefits under any tax
qualified pension plans of the Company, and continuation of health insurance
benefits on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the Executive.
 
(iv)          Except in the event of the Executive’s death or a termination by
the Company for Disability, the Executive will be required to execute a Release
as set forth in Section 6(a)(vi) above to receive the payments, grants, vesting
and benefits under this Section 6(c), other than the benefits provided under
Section 6(c)(i)(A).
 
12

--------------------------------------------------------------------------------

(d)          Mitigation.  In no event shall the Executive be obligated to seek
other employment or to take any other action by way of mitigation of the amounts
payable to the Executive under the provisions of this Section 6.
 
(e)          Termination from the Board and any Offices Held.  Upon termination
of the Executive’s employment for any reason, the Executive agrees that the
Executive’s membership on the Board, the board of directors of any of the
Company’s subsidiaries or affiliates, any committees of the Board, any
committees of the board of directors of any of the Company’s subsidiaries or
affiliates and any and all offices held, if applicable, shall be automatically
terminated.  The Executive hereby agrees to cooperate with the Company and its
subsidiaries and affiliates and to execute any documents reasonably required by
them or competent authorities to effect this provision.
 
7.             Excise Tax Limitation.
 
(a)          Payment Limitation.  Notwithstanding anything contained in this
Amended Agreement (or in any other agreement between the Executive and the
Company) to the contrary, to the extent that any payments and benefits provided
under this Amended Agreement or any other plan or agreement of the Company (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Payments shall be reduced if and to the extent that a reduction in the
Payments would result in the Executive retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the Excise Tax), than he would have retained had he been entitled to receive all
of the Payments (such reduced amount is hereinafter referred to as the “Limited
Payment Amount”).  The Company shall reduce the Payments by first reducing or
eliminating payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
date the “Determination” (as defined in Section 7(b) below) is delivered to the
Company and the Executive.
 
(b)          Determination and Dispute.  The determination as to whether the
Payments shall be reduced to the Limited Payment Amount and the amount of such
Limited Payment Amount (the “Determination”) shall be made at the Company’s
expense by an accounting or consulting firm selected by the Company and
reasonably acceptable to the Executive (the “Firm”).  The Firm shall provide the
Determination in writing, together with detailed supporting calculations and
documentation, to the Company and the Executive on or prior to the effective
date of termination of the Executive’s employment if applicable, or at such
other time as requested by the Company or by the Executive.  Within ten (10)
days of the delivery of the Determination to the Executive, the Executive shall
have the right to dispute the Determination (the “Dispute”) in writing setting
forth the precise basis of the Dispute.  If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Company and the
Executive.
 
13

--------------------------------------------------------------------------------

(c)          Excise Tax is Obligation of the Executive.  Any Excise Tax with
respect to the Executive’s Payments shall be the sole obligation of the
Executive, subject to any tax withholding obligation imposed on the Company with
respect thereto.
 
8.            Compliance with Section 409A.  This Amended Agreement and the
payments hereunder are intended to be exempt, to the greatest extent possible,
from the requirements of Section 409A of the Code, and to the extent not so
exempt, to comply with the requirements of Section 409A of the Code, and shall
be construed and administered consistent with, and to give full effect to, such
intent.  The payments to the Executive pursuant to this Amended Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation § 1.409A-1 (b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation § 1.409A-1(b)(4).  In the event the terms of this Amended
Agreement would subject the Executive to taxes or penalties under Section 409A
of the Code (“409A Penalties”), the Company and the Executive shall cooperate
diligently to amend the terms of the Amended Agreement to avoid such 409A
Penalties, to the extent possible; provided that such amendment shall not
increase or reduce (in the aggregate) the amounts payable to the Executive
hereunder.  Any taxable reimbursement payable to the Executive pursuant to this
Amended Agreement shall be paid to the Executive no later than the last day of
the calendar year following the calendar year in which the Executive incurred
the reimbursable expense.  Any amount of expenses eligible for taxable
reimbursement, or such in-kind benefit provided, during a calendar year shall
not affect the amount of such expenses eligible for reimbursement, or such
in-kind benefit to be provided, during any other calendar year.  The right to
such reimbursement or such in-kind benefits pursuant to this Amended Agreement
shall not be subject to liquidation or exchange for any other benefit.  Any
right to a series of installment payments pursuant to this Amended Agreement is
to be treated as a right to a series of separate payments.  A termination of
employment shall not be deemed to have occurred for purposes of this Amended
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code.  If on the date of
termination of employment the Executive is a “specified employee” within the
meaning of that term under Section 409A of the Code, then, notwithstanding any
other provision herein, with regard to any payment or benefit that is properly
treated as nonqualified deferred compensation under Section 409A (after taking
into account all exclusions applicable to such payment or benefit) and is
payable on account of such separation from service, such payment or benefit
shall not be made or provided prior to the expiration of the earlier of the
six-month period measured from the date of such separation from service, or the
Executive’s death.  All payments and benefits delayed pursuant to the preceding
provisions of this Section 8 shall be paid to the Executive on the first payroll
date following the end of the delay period.
 
9.             Protection of Trade Secrets and Confidential Information.
 
(a)          Acknowledgments Regarding “Confidential Information”.  In
performing his duties as an executive of the Company, the Executive acknowledges
that he will have access to documents, trade secrets, and other confidential and
proprietary information which consists of information known by the Executive as
a consequence of his employment with the Company (including information
originated, discovered and/or developed by the Executive).  The Executive
acknowledges: (i) that all of the Confidential Information, as defined in
Section 9(b) below, made accessible to the Executive shall be provided only in
strict confidence; (ii) that unauthorized disclosure of Confidential Information
may damage the Company’s business; (iii) that Confidential Information could be
susceptible to immediate competitive application by a competitor of the Company;
(vi) that the Company’s business is substantially dependent on access to and the
continuing secrecy of Confidential Information; (v) that Confidential
Information is novel, unique to the Company and known only to the Executive, the
Company and certain key employees and contractors of the Company; (vi) that the
Company shall at all times retain ownership and control of all Confidential
Information; and (vii) that the restrictions contained in this Amended Agreement
are reasonable and necessary for the protection of the Company’s legitimate
business interests.
 
14

--------------------------------------------------------------------------------

(b)          Definition of Confidential Information.  The term “Confidential
Information” means confidential and proprietary information of the Company,
including, but not limited to, (i) information not generally known outside the
Company such as information which is unique to the Company, (ii) information
about the Company’s real estate investments, projects, developments, business
plans, financial plans, products, processes and services, research and
development activities, client lists, marketing techniques, pricing policies,
financial targets, financial information and projections, and (iii) any trade
secret information as that term is defined in the Colorado Uniform Trade Secrets
Act, C.R.S. § 7-74-101 et seq.  However, the term Confidential Information shall
not include information that:  (w) becomes generally available to and known by
the public; (x) was available to the Executive on a non-confidential basis prior
to its disclosure; (y) becomes available to the Executive from a source other
than the Company, provided that the Executive has no knowledge that such source
is prohibited from disclosing such information to the Executive by a
contractual, legal or fiduciary obligation to the Company; or (z) the Executive
has independently developed with no reliance on or access to any of the
information provided directly or indirectly by the Company.
 
(c)          The Executive’s Use of Confidential Information.  Except in
connection with and in furtherance of the Executive’s work on the Company’s
behalf, the Executive shall not, without the Company’s prior written consent, at
any time, directly or indirectly:  (i) use any Confidential Information for any
purpose; or (ii) disclose or otherwise communicate any Confidential Information
to any person or entity; or (iii) accept or participate in any employment,
consulting engagement, or other business opportunity that inevitably will result
in the disclosure or use of any Confidential Information.
 
(d)          Third-Parties’ Confidential Information.  The Executive
acknowledges that the Company has received and in the future will receive from
third parties confidential or proprietary information, and that the Company must
maintain the confidentiality of such information and use it only for authorized
purposes.  The Executive shall not use or disclose any such information except
as authorized by the Company or the third party to whom the information belongs.
 
15

--------------------------------------------------------------------------------

(e)          Ownership of Works.  The Executive agrees to promptly disclose in
writing to the Company all inventions, discoveries, developments, improvements,
and innovations (collectively referred to as “Inventions”) that the Executive
has conceived or made during his employment with the Company; provided, however,
that in this context “Inventions” are limited to those which (i) relate in any
manner to the existing or contemplated business or research activities of the
Company and its affiliates; (ii) are suggested by or result from the Executive’s
work at the Company; or (iii) result from the use of the time, materials or
facilities of the Company and its affiliates.  All Inventions will be the
Company’s property rather than the Executive’s.  Should the Company request it,
the Executive agrees to sign any document that the Company may reasonably
require to establish ownership in any Invention.
 
(f)           Subsidiaries Included.  For purposes of this Section 9, the term
“Company” includes all of the Company’s direct and indirect wholly-owned and
majority-owned subsidiaries.
 
10.           Unfair Competition.  To protect the interests of the Company and
its Confidential Information, and in consideration of the covenants and promises
and other valuable consideration described in this Amended Agreement, the
Executive agrees as follows:
 
(a)          Non-Compete.  The Executive will not, at any time during his
employment and for a period of two (2) years following termination of his
employment by the Company for Cause, by the Executive without Good Reason, or by
the Executive by reason of Retirement, acting alone or in conjunction with
others, directly or indirectly, engage (either as owner, investor, partner,
stockholder, lender, employer, employee, consultant, advisor, member, or
director) in any aspect of a Residential Project (as defined in Section
10(a)(ii) below) in the Geographic Region (as defined in Section 10(a)(iii)
below), including, but not limited to, any land acquisition, land development,
entitlements or construction, marketing, sale, financing or management of any
Residential Project.
 
(i)          The Executive acknowledges that in light of his position, duties
and responsibilities with the Company, the Executive will have access to and be
familiar with the Company’s Confidential Information and trade secrets for each
such Residential Project, and that this two (2) year non-compete provision is
narrowly tailored and reasonable to protect the Company’s Confidential
Information and trade secrets.
 
(ii)         For purposes of this Section 10, the term “Residential Project”
shall mean any residential building project for which the Company has invested
resources, performed due diligence, planned land development and/or initiated
real estate acquisitions during the Executive’s employment with the Company.
 
(iii)        For purposes of this Section 10, the term “Geographic Region” shall
mean (i) any and all counties in any state in which the Company has engaged in
any Residential Project in the past or in which it is currently conducting any
Residential Project, and (ii) any and all other counties in any state that the
Company engages in any Residential Project in the future during the Executive’s
employment with the Company.
 
16

--------------------------------------------------------------------------------

(iv)        It is agreed that the ownership of not more than five percent (5%)
of the equity securities of any company having securities listed on an exchange
or regularly traded in the over-the-counter market shall not be deemed
inconsistent with this Section 10.
 
(v)        It will not be a violation of this Section 10 or of Section 10(c)
below for the Executive to acquire, invest, manage, construct, develop, or
dispose of the Executive’s investments in apartments for-rent, multi-family
properties, and non‑residential real estate, directly or directly, in any
capacity.
 
(b)          Non-Solicitation of Company Employees.  The Executive agrees that
the Company has invested substantial time and effort in assembling and training
its present staff of personnel.  Accordingly, the Executive agrees that for a
period of two (2) years following termination of employment by the Company for
Cause, by the Executive without Good Reason or by the Executive by reason of
Retirement, the Executive will not directly or indirectly induce or solicit or
seek to induce or solicit on behalf of employee or others any of the Company’s
employees to leave employment with the Company.
 
(c)          Non-Solicitation of Clients and Suppliers.  The Executive agrees
that the Company’s relationships with its “Clients and Suppliers” (as such term
is defined in this Section 10(c)) are solely the assets and property of the
Company.  The Executive agrees that for a period of two (2) years following
termination of the Executive’s employment by the Company for Cause, by the
Executive without Good Reason or by the Executive by reason of Retirement, the
Executive shall not directly or through others solicit or attempt to solicit any
of the Company’s Clients and/or Suppliers for the purpose of providing products
or services competitive to those offered by the Company.  This restriction
applies only to those Clients and/or Suppliers with whom the Executive had
“material contact” (as such term is defined in this Section 10(c)) on behalf of
the Company.  “Material contact” means:  (i) direct personal contact with a
Supplier or Client for the purpose of, respectively, purchasing real estate,
materials or services for use by the Company or selling the Company’s real
estate, products or services to Clients or (ii) any direct supervision of direct
personal contacts other employees of the Company may have with Suppliers and/or
Clients.  “Clients and Suppliers” are those clients or suppliers with whom the
Executive had material contact within one (1) year prior to the termination of
the Executive’s employment with the Company.  The terms “Client” and “Supplier”
shall also include prospective Clients and Suppliers of the Company.
 
(d)          Acknowledgments.  The Executive acknowledges that the foregoing
restriction on competition is fair and reasonable, given the nature and scope of
the Company’s business operations and the nature of the Executive’s position
with the Company.  The Executive also acknowledges that while employed by the
Company, the Executive will have access to information that would be valuable or
useful to the Company’s competitors, and therefore acknowledges that the
foregoing restrictions on the Executive’s future employment and business
activities are fair and reasonable.
 
(e)          Acknowledgments of Law.  The Executive acknowledges the following
provisions of Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):


17

--------------------------------------------------------------------------------


Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:
 
any contract for the protection of trade secrets; or
 
executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.
 
The Executive acknowledges that this Amended Agreement is a contract for the
protection of trade secrets within the meaning of § 8-2-113(2)(b) and is
intended to protect the Confidential Information identified above and that the
Executive qualifies as executive personnel within the meaning of §
8-2-113(2)(d).
 
(f)           Subsidiaries Included.  For purposes of this Section 10, the term
“Company” includes all of the Company’s direct and indirect wholly-owned and
majority‑owned subsidiaries.
 
11.          Enforcement of Restrictive Covenants.  The Executive agrees and
acknowledges that the remedies at law for any breach by the Executive of any
provision of Section 9 or Section 10 of this Amended Agreement will be
inadequate and that the Company shall be entitled to obtain injunctive relief
against the Executive from a court of competent jurisdiction in the event of any
breach of any provision of Section 9 or 10 of this Amended Agreement, in
addition to seeking monetary damages as afforded by this Amended Agreement and
applicable law.
 
12.           Cooperation.  The parties agree that certain matters in which the
Executive will be involved during the term of this Employment Agreement may
necessitate the Executive’s cooperation in the future.  Accordingly, following
the termination of the Executive’s employment for any reason and provided such
cooperation is not directly adverse to his legal interests, to the extent
reasonably requested by the Board, the Executive shall cooperate with the
Company and its subsidiaries and affiliates and their designated attorneys,
representatives and agents in connection with matters arising out of the
Executive’s service to the Company; provided that, the Company shall provide
reasonable advance notice and make reasonable efforts to minimize disruption of
Executive’s other activities.  The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and the Company
shall compensate the Executive at an hourly rate based on the Executive’s Base
Salary on the Date of Termination within thirty (30) business days of receipt of
supporting documentation of such expenses.
 
13.           Miscellaneous.
 
(a)          Any notice or other communication required or permitted under this
Amended Agreement shall be effective only if it is in writing and shall be
deemed to be given when delivered personally or four (4) days after it is mailed
by registered or certified mail, postage prepaid, return receipt requested or
one (1) day after it is sent by a reputable overnight courier service and, in
each case, addressed as follows (or if it is sent through any other method
agreed upon by the parties):
 
18

--------------------------------------------------------------------------------


If to the Company:
Century Communities, Inc.

8390 East Crescent Parkway
Suite 650
Greenwood Village, CO 80111
Attn:  Chief Executive Officer
 


with a copy to:
Fox Rothschild LLP

222 South Ninth Street
Suite 2000
Minneapolis, MN 55402
Attn:  Amy E. Culbert, Esq.
 


If to the Executive:
Dale Francescon

8390 East Crescent Parkway
Suite 650
Greenwood Village, CO 80111
 


with a copy to:
SHERMAN & HOWARD L.L.C.

633 17th Street, Suite 3000
Denver, CO 80202
Attn:  Kathleen A. Odle


or to such other address as any party hereto may designate by notice to the
others.


(b)          This Amended Agreement may be amended only by an instrument in
writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party or parties against whom or
which enforcement of such waiver is sought.  The failure of any party hereto at
any time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Amended Agreement.
 
(c)          The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Amended Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Amended Agreement. 
Rather, the terms of this Amended Agreement shall be construed fairly as to both
parties hereto and not in favor or against either party.
 
(d)          The parties hereto hereby represent that they each have the
authority to enter into this Amended Agreement, and the Executive hereby
represents to the Company that the execution of, and performance of duties
under, this Amended Agreement shall not constitute a breach of or otherwise
violate any other agreement to which the Executive is a party.  The Executive
hereby further represents to the Company that he will not utilize or disclose
any confidential information obtained by the Executive in connection with any
former employment with respect to his duties and responsibilities hereunder.


19

--------------------------------------------------------------------------------

(e)          The Executive acknowledges that he has had a full and complete
opportunity to consult with counsel and other advisors of his own choosing
concerning the terms, enforceability and implications of this Amended Agreement,
and that the Company has not made any representations or warranties to the
Executive concerning the terms, enforceability or implications of this Amended
Agreement other than as reflected in this Amended Agreement.
 
(f)          This Amended Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives.  Neither this Amended Agreement
nor any right or obligation hereunder may be assigned by the Executive.


(g)          The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Amended Agreement in the same manner and to the same extent that the Company
would have been required to perform it if no such succession had taken place. 
As used in the Amended Agreement, the “Company” shall mean both the Company as
defined above and any such successor that assumes this Amended Agreement, by
operation of law or otherwise.


(h)          Any provision of this Amended Agreement (or portion thereof) which
is deemed invalid, illegal or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section 13(h), be ineffective to the
extent of such invalidity, illegality or unenforceability, without affecting in
any way the remaining provisions thereof in such jurisdiction or rendering that
or any other provisions of this Amended Agreement invalid, illegal, or
unenforceable in any other jurisdiction.  If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable.
 
(i)          As material obligations of the Company hereunder: the Company shall
employ Robert J. Francescon as its Co-Chief Executive Officer and as a member of
the Company’s Board of Directors; the Company shall not: (a) terminate the
employment of Robert J. Francescon without Cause; or (b) create or permit to
exist any circumstance that would constitute “Good Reason” (as such term is
defined in Robert J. Francescon’s employment agreement with the Company) which
results in Robert J. Francescon terminating his employment under his employment
agreement, unless in the case of clause (b) hereof, Robert J. Francescon
consents in writing to such action.
 
(j)          The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Amended Agreement or the failure to assert
any right the Executive or the Company may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Amended Agreement.
 
20

--------------------------------------------------------------------------------

(k)          Notwithstanding anything herein to the contrary, payment of amounts
to the Executive under this Amended Agreement will be subject to applicable
mandatory forfeiture or repayment provisions under the Sarbanes-Oxley Act of
2002 or any other applicable law, rule or regulation or stock exchange
requirement, and the Company’s clawback and forfeiture policy, and if the
Executive is required to forfeit or to make any repayment of any compensation or
benefit(s) to the Company under the Sarbanes-Oxley Act of 2002, any other law,
rule or regulation or any stock exchange requirement, or under the Company’s
clawback and forfeiture policy, in each case which is applicable to the Company
and the Executive, such forfeiture or repayment shall not constitute Good Reason
under this Amended Agreement.
 
(l)          The obligations under this Amended Agreement shall be unfunded. 
Payments and benefits payable under this Amended Agreement shall be paid from
the general assets of the Company.  The Company shall have no obligation to
establish any fund or to set aside any assets to provide benefits under this
Amended Agreement.
 
(m)          The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).


(n)          This Amended Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without reference to its
principles of conflicts of law.
 
(o)          This Amended Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.  A facsimile or PDF of a signature shall be deemed to
be and have the effect of an original signature.
 
(p)          The headings in this Amended Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
 
(q)          This Amended Agreement shall constitute the entire agreement among
the parties hereto with respect to the Executive’s employment hereunder, and
supersedes and is in full substitution for any and all prior understandings or
agreements (including the Prior Agreement) with respect to the Executive’s
employment.
 
(r)          Effective at the Effective Date, the Prior Agreement shall
terminate and shall be superseded in its entirety by this Amended Agreement with
respect to all aspects of the Executive’s employment with the Company on or
after the Effective Date.  The Executive acknowledges and agrees that, as of the
Effective Date, no event has occurred which constitutes Good Reason, as that
term is defined in the Prior Agreement.  For the avoidance of doubt, the Prior
Agreement shall continue to apply after the Effective Date with respect to any
compensation or benefits due to the Executive through the Effective Date.
 
[Signature Page Follows]



21

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Amended and
Restated Employment Agreement as of the Effective Date first written above.
 
Executive:
/s/ Dale Francescon          
 
Dale Francescon
   
Company:
Century Communities, Inc., a Delaware corporation
     
By:

/s/ David L. Messenger
 


David L. Messenger,
   
Chief Financial Officer



22

--------------------------------------------------------------------------------

EXHIBIT A
 
For purposes of the Amended Agreement, “Change in Control” shall mean the
occurrence of any of the following events:
 
(a)          Any transaction or event resulting in the beneficial ownership of
voting securities, directly or indirectly, by any “person” or “group” (as those
terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder) having
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(“voting securities”) of the Company that represent greater than 35% of the
combined voting power of the Company’s then outstanding voting securities
(unless the Executive has beneficial ownership of at least 35% of such voting
securities), other than any transaction or event resulting in the beneficial
ownership of securities:
 
(i)         by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or
 
(ii)         by the Company or a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or
 
(iii)         pursuant to a transaction described in clause (c) below that would
not be a Change in Control under clause (c);
 
(b)          Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election by the Company’s stockholders, or
nomination for election by the Board, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board;
 
(c)          The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (i) a merger, consolidation, reorganization, or business combination, (ii) a
sale or other disposition of all or substantially all of the Company’s assets,
or (iii) the acquisition of assets or stock of another entity, in each case,
other than a transaction:
 
A-1

--------------------------------------------------------------------------------

(i)         which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, greater
than 25% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and
 
(ii)       after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (ii) as beneficially owning greater than 50% of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or
 
(d)          The approval by the Company’s stockholders of a liquidation or
dissolution of the Company.
 
For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s stockholders.
 
A-2

--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (this “Separation Agreement”) is
entered into by and between DALE FRANCESCON (the “Executive,” a term which
includes the Executive’s spouse (if any), and all assigns, heirs, and successors
in interest) and CENTURY COMMUNITIES, INC. (the “Company”), a term which for the
purposes of this Separation Agreement includes Century Communities, Inc. or any
affiliate or subsidiary thereof), and its directors, owners, officers and
shareholders.  Pursuant to the mutual promises, covenants and commitments as
referenced herein, the parties agree as follows:
 
14.          Termination of Employment.  The Executive’s employment with the
Company ended on [____________] pursuant to the terms of an Amended and Restated
Employment Agreement between the parties dated [___________] (hereinafter
“Employment Agreement”), the terms of which are incorporated herein by
reference.  Capitalized terms not otherwise defined herein have the respective
meanings as set forth in the Employment Agreement.  Nothing herein shall affect
in any way Executive’s rights with respect to the ownership or acquisition of
any Company stock or securities and options or other rights to acquire any
Company stock or securities, or any rights Executive has as a holder of any
stock or securities of the Company.  For the avoidance of doubt, the treatment
of the Executive’s rights with respect to its Equity Awards will be governed by
the terms of the Equity Agreements and modified by the Employment Agreement.
 
15.           No Admissions.  The Executive and the Company agree that the entry
of the parties into this Separation Agreement is not and shall not be construed
to be an admission of liability on the part of any party hereto or hereby
released.
 
16.         Adequacy of Consideration.  The parties acknowledge and agree that
in the Employment Agreement, the Company offered certain severance payments
conditioned upon the Executive’s execution of this Separation Agreement.  The
Executive acknowledges that the severance payments offered by the Company
constitute good and valuable consideration to which the Executive would
otherwise not be entitled absent his execution of this Separation Agreement.
 
17.           Acknowledgement and Covenants Made by the Company for the Benefit
of the Executive.  In consideration for the promises made by the Executive as
set forth herein, the Company agrees to pay the Executive the conditional
severance payments as set forth in Section 6 of the Executive’s Employment
Agreement.
 
18.           Acknowledgements and Covenants made by the Executive for the
benefit of the Company.  In consideration for the undertakings and promises of
the Company as set forth in this Separation Agreement, the Executive:
 
(a)          acknowledges that he has been or by virtue of this Separation
Agreement will be paid all compensation and benefits to which he is legally due;
 
(b)          acknowledges the enforceability of Sections 9 and 10 of his
Employment Agreement with the Company and promises that he has been, currently
is, and will continue to be in full compliance with Sections 9 and 10 of the
Employment Agreement, which by their terms extend beyond and survive the
termination of the employment relationship.
 
B-1

--------------------------------------------------------------------------------

(c)          Unconditionally releases, discharges, and holds harmless the
Company and the Company’s officers, directors, shareholders, employees, agents,
attorneys and contractors, (hereinafter referred to collectively as “Releasees”)
from each and every claim, cause of action, right, liability or demand of any
kind and nature arising from the Executive’s relationship with the Company as an
employee and officer of the Company, and from any claims which may be derived
therefrom (collectively referred to as “claims”), that the Executive had, has,
or might claim to have against the Company at the time the Executive executes
this Separation Agreement, including but not limited to any and all claims:
 
(i)          arising from the Executive’s Employment Agreement with the Company,
employment, pay, bonuses, employee benefits, and other terms and conditions of
employment or employment practices of the Company;
 
(ii)         relating to the termination of the Executive’s employment with the
Company or the surrounding circumstances thereof;
 
(iii)       relating to payment of any attorneys’ fees for the Executive; except
for attorneys’ fees that may be provided in connection with a claim covered
under the Company’s directors’ and officers’ liability (“D&O”) and employment
practice liability (“EPL”) insurance policies for actions by the Executive
within the scope of employment and within the coverage of the Company’s D&O and
EPL insurance policies, or in connection with any indemnification agreement
between the Executive and the Company for actions by the Executive within the
scope covered by such agreement.
 
(iv)       based on discrimination on the basis of race, color, religion, sex,
pregnancy, national origin, handicap, disability, or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 USC § 1981, Executive Order 11246, the Equal Pay Act, the
Americans With Disabilities Act, the Rehabilitation Act of 1973, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, as any of
these laws may have been amended or any other similar federal, state or local
labor, employment or anti-discrimination laws;
 
(v)        the Age Discrimination in Employment Act and the Older Workers
Benefits Protection Act;
 
(vi)        based on any contract, tort, whistleblower, personal injury, or
wrongful discharge theory; and
 
(vii)       based on any other federal, state or local constitution, regulation,
law (statutory or common), or legal theory.


B-2

--------------------------------------------------------------------------------

Except as otherwise may be provided in this Separation Agreement, it is
understood and agreed that this is a full, complete and final general release of
any and all claims described as aforesaid, and that the parties hereto agree
that it shall apply to all unknown, unanticipated, unsuspected and undisclosed
claims, demands, liabilities, actions or causes of action, in law, equity or
otherwise, as well as those which are now known, anticipated, suspected or
disclosed.  Notwithstanding the foregoing, the provisions of this Paragraph 5
shall not be deemed to be a release of any claims arising from the Executive’s
ownership of stock or other equity securities of the Company or any other
contractual relationship between the Executive and the Company not released
under Paragraph 5(c) above, as limited by this paragraph, including, but not
limited to, (A) any payments and benefits pursuant to Section 6 of the
Employment Agreement, any equity award granted to the Executive by the Company,
or the Indemnification Agreement between the Company and the Executive; (B) to
be indemnified and advanced expenses in accordance with applicable law or the
corporate documents of the Company, or to be covered under any applicable
directors’ and officers’ liability insurance policies of the Company; and (C)
with respect to any claims which arise after the Effective Date of this Release.
 
19.         Acknowledgements and Covenants made by the Company for the benefit
of the Executive.  In consideration for the undertakings and promises of the
Executive as set forth in this Separation Agreement, the Company: 
Unconditionally releases, discharges, and holds harmless the Executive from each
and every claim, cause of action, right, liability or demand of any kind and
nature arising from the Executive’s relationship with the Company as an employee
and officer of the Company, and from any claims which may be derived therefrom
(collectively referred to as “claims”), that the Company had, has, or might
claim to have against the Executive at the time the Executive executes this
Separation Agreement, including but not limited to any and all claims:
 
(a)          arising from the Executive’s Employment Agreement with, or
activities on behalf of, the Company;
 
(b)          based on any contract, tort, or common law theory; and
 
(c)          based on any other federal, state or local constitution,
regulation, law (statutory or common), or legal theory.
 
Except as otherwise may be provided in this Separation Agreement, it is
understood and agreed that this is a full, complete and final general release of
any and all claims described as aforesaid, and that the Parties agree that it
shall apply to all unknown, unanticipated, unsuspected and undisclosed claims,
demands, liabilities, actions or causes of action, in law, equity or otherwise,
as well as those which are now known, anticipated, suspected or disclosed. 
Notwithstanding the foregoing, the provisions of this Paragraph 6 shall not be
deemed to be a release of any claims arising under Sections 9 and 10 of the
Employment Agreement.
 
B-3

--------------------------------------------------------------------------------

7.             Executive’s Covenant Not to Sue or Accept Recovery.  The
Executive covenants not to file a lawsuit against the Company or Releasee based
on any claim released under this Separation Agreement.  It is understood and
agreed that the following are not waived or barred by this Separation Agreement:
(i) Claims related to the validity or challenging the enforceability of this
Separation Agreement; (ii) Claims by either party to enforce this Separation
Agreement; (iii) Claims which cannot legally be waived; (iv) Claims seeking
state workers’ compensation or unemployment benefits.  Further, it is understood
and agreed that this Separation Agreement does not bar the Executive’s right to
file an administrative charge with the Equal Employment Opportunity Commission
(“EEOC”), the United States Department of Labor (“USDOL”), the Securities and
Exchange Commission (“SEC”), or any other federal, state of local agency.  Other
than unemployment benefits, the Executive further covenants not to accept,
recover or receive any monetary damages or any other form of relief which may
arise out of or in connection with any administrative remedies which may be
filed with or pursued against the Company or any Releasee independently by any
governmental agency or agencies, whether federal, state or local, except that
Executive may receive an award from the SEC under the federal securities laws.
 
8.           No Pending Actions or Claims.  To the extent applicable, the
Executive represents that the Executive has not filed any lawsuits against the
Company or any Releases at the time the Executive executes this Separation
Agreement.  Further, to the extent applicable, the Executive has not suffered
any work-related illness or injury that could form the basis of any workers’
compensation or disability claim as of the date the Executive executed this
Separation Agreement of which Executive is reasonably aware.  The Executive
further agrees that the Executive has been paid all compensation due as a result
of the Executive’s employment with the Company, provided that Executive has
received all compensation and payments due and owing to the Executive under
Section 6(a) of the Employment Agreement.
 
9.            Confidentiality.  Except as otherwise expressly provided in this
paragraph, the parties agree that the terms and conditions of this Separation
Agreement are and shall be deemed to be confidential and hereafter shall not be
disclosed to any other person or entity.  The only disclosures excepted by this
paragraph are (a) as may be required by applicable law, rule or regulation or
the stock exchange on which the Company’s securities may then be listed; (b) the
parties may tell prospective employers the dates of the Executive’s  employment,
positions held, the Executive’s duties and responsibilities and salary history
with the Company; (c) the Executive is able to disclose Sections 9 and 10 of the
Employment Agreement, as referenced herein, to potential or future employers;
(d) the parties may disclose the terms and conditions of this Separation
Agreement to their attorneys, accountants, tax advisors, and/or any other person
necessary to enforce such terms and conditions; and (e) the parties may disclose
the terms and conditions of this Separation Agreement to their respective
spouses, if any, provided, however, that the Executive makes the Executive’s
spouse aware of the confidentiality provisions of this paragraph and the
Executive’s spouse agrees to keep the terms of this Separation Agreement
confidential.
 
10.           No Harassing Conduct.
 
(a)          The Executive covenants that the Executive shall not undertake any
harassing or disparaging conduct directed at the Company or any Releasee and
that the Executive shall refrain from making any harassing or disparaging
statements concerning the Company or any Releasee to any third party.


B-4

--------------------------------------------------------------------------------

(b)          The Company covenants that the Company shall not undertake any
harassing or disparaging conduct directed at the Executive and that the Company
shall refrain from making any harassing or disparaging statements concerning the
Executive to any third party.
 
11.          Enforcement.  The parties agree to pay their own attorneys’ fees
and all other costs and expenses incurred in enforcing this Separation
Agreement.
 
12.         No Reliance Upon Other Statements.  This Separation Agreement is
entered into without reliance upon any statement or representation of any party
hereto or parties hereby released other than the statements and representations
contained in writing in this Separation Agreement, and the terms of the
Employment Agreement, incorporated herein by reference.
 
13.          Full and Knowing Waiver.  By signing this Separation Agreement, the
Executive certifies that:
 
(a)           the Executive has read and understands this Separation Agreement;
 
(b)          the Executive was given at least twenty-one (21) calendar days from
the date this Separation Agreement was initially presented to consider this
Separation Agreement before signing this Separation Agreement;
 
(c)           the Executive was advised in writing, via this Separation
Agreement, to consult with an attorney before signing this Separation Agreement;
 
(d)          the Executive agrees to its terms knowingly, voluntarily and
without intimidation, coercion or pressure.
 
14.         Revocation of Age Release.  The Executive may revoke this Separation
Agreement within seven (7) calendar days after signing it.  To be effective,
such revocation must be received in writing by the Human Resources Director for
Century Communities, Inc., at 8390 E. Crescent Parkway, Suite 650, Greenwood
Village, CO 80111.  Revocation can be made by hand delivery, telegram,
facsimile, or postmarking before the expiration date of this seven (7) day
period.
 
15.         Acceptance of Separation Agreement.  To accept this Separation
Agreement, the Executive understands that he must sign this Separation Agreement
and return an original signed document to the Human Resources Director for
Century Communities, Inc., at 8390 E. Crescent Parkway, Suite 650, Greenwood
Village, CO 80111.
 
16.         No Application or Reemployment.  The Executive hereby agrees that he
shall not seek reinstatement or apply for future employment with the Company. 
The Executive agrees that any application for reinstatement or for future
employment with the Company will be considered void from its inception, and may
be summarily rejected by the Company without explanation or liability.  In
addition, if the Executive should be offered or accept a position with the
Company, the offer may be withdrawn, or the Executive may be terminated
immediately, without notice or cause.  The Executive further agrees that, in the
event of such an offer and withdrawal, or hiring and termination, he waives any
right to recover damages, seek or obtain equitable remedies, obtain unemployment
benefits, claim wrongful termination or breach of contract, and that this
Separation Agreement may be used as a defense by the Company in any legal or
administrative proceeding.
 
B-5

--------------------------------------------------------------------------------

17.         Colorado Law and Venue.  The laws of the State of Colorado shall
govern this Separation Agreement without regard to choice of law.  The parties
further understand and agree that, in any legal proceeding arising under this
Separation Agreement, venue shall be in Arapahoe County, Colorado.
 
18.         Integration.  Should any provision of this Separation Agreement be
declared or be determined by any court of competent jurisdiction to be wholly or
partially illegal, invalid, or unenforceable, the legality, validity, and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby, and said illegal, unenforceable, or invalid part, term, or
provision shall be deemed not to be a part of this Separation Agreement.
 
19.          Entire Agreement.  This Separation Agreement, and the references to
certain provisions of the Employment Agreement (i.e., Sections 6, 8, 9, 10, and
11) incorporated by reference herein sets forth the entire agreement between the
parties hereto and fully supersedes any and all prior or contemporaneous
agreements or understandings, written or oral, between the parties pertaining to
the subject matter hereof.
 
[Signature Page Follows]



B-6

--------------------------------------------------------------------------------

In Witness Whereof, the undersigned hereunto set their hands to this Separation
Agreement effective as of ________________________.




Executive:
   
Dale Francescon
 
Address:
             
City, State & Zip:
       
Telephone
         
Facsimile:
         
email:
       
Company:
Century Communities, Inc., a Delaware corporation
     
By:
         
Name:
         
Title:
         
Address:
8390 E. Crescent Parkway, Suite 650 Greenwood Village, CO 80111
     
Telephone:
         
Facsimile:
         
email:
   






B-7

--------------------------------------------------------------------------------